DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-7,23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2013/0272997), for the reasons set forth in the previous action filed 4/7/2021 and 11/15/2021. 
Claims 1-2,4-7,23-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2013/0272997), as applied to claims 1,4-7,23-27,  in view of Shalaby et al. (US 7,026,437, cited previously), for the reasons set forth in the previous action filed 4/7/2021.
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Applicants, with regards to the examiners previous statement that a melting point for the exemplified copolymers is needed for him to determine the allegation of criticality, state they provided references demonstrating melting points of glycolide based copolymers is typically 220-230oC. Applicants assert the examiner cited data for lactide copolymers and asks for him to consider the melting point for glycolide polymers (PGA) and the effect on enlarging the processing window.
The problem with applicants supplied melting points is that they are polymers which are not the same as the claimed polymers. The disclosures relied upon by applicants appear to discuss linear PGA polymer, however the claims recite a copolymer containing trimethylene carbonate (TMS) having multiple axes and crystalline grafts of PGA and polycaprolactone end grafts emanating from each axis. The disclosure on PGA polymers generically does not cover the melting point of the claimed polymers as they are clearly different. As applicants are well aware different compounds have different melting points. There is no nexus between comparing the degradation temperature of the exemplified polymers to the melting point of different polymers. For the examiner to consider the criticality for the processing window he needs the melting point of the exemplified polymer. The examiner respectfully asks applicants provide this data so that a determination can be made.
Applicants assert that since there was no recognition in the art that increased thermal degradation onset temperature of the polymer is achieved by high monomer to catalyst ratio the optimization of such a variable as postulated by the examiner is not obvious and there would be no motivation do so. 
First the examiner notes he did not rely on case law for optimizing a known result-effective variable as applied to E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). The examiner cited In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. As the examiner stated in the previous action “It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality”. Also “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. As applicants have not established the criticality of the selection the examiner does not believe the rejection has been properly rebutted.
Applicants assert it is known in the art that the thermal window for melt processing a polyglycolide polymer is very small. Applicants assert two important parameters that define processing window are 1) the difference between the melting point of the polymer and 2) the temperature at which the polymer degrades. Applicants assert the processing window for polyglycolide is only around 30oC. Thus applicants surmise the onset temperature being shifted by 12.9 degrees as shown in a comparison between a polymer within the monomer catalyst ratio(M/C) claimed (M/C=114,000) verse outside (M/C 35,000) is significant. 
Applicants do not provide the melting point of either sample M/C=114,000 and M/C 35,000, therefore it is impossible for the examiner to determine if the differences are significant. For instance if the melting temperature M/C 35,000 is lower than M/C 114,000 they may actually have the same or larger processing window. Applicants note the processing window determined by two parameters, the difference between the melting point of the polymer and the temperature at which the polymer degrades. Without knowing the data point for the 1st parameter, melting temperature, there is no way for the examiner to determine if the result is significant. There is no basis for judging the practical significance of data with regard to processing window.
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Furthermore the examiner notes that the examples used are not necessarily commensurate with the full scope of the pending claims. The examples used specific amounts of monomers and a specific catalyst. Naturally the thermal degradation of the polymer could be affected by the amounts of monomer, catalyst and type of catalyst. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 /JAMES W ROGERS/ Primary Examiner, Art Unit 1618